Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Ontario County [Thomas A. Stander, J.], entered Oct. 2, 2015) to annul a determination of respondents. The determination terminated the employment of petitioner.
It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding seeking to annul the determination finding him guilty of disciplinary charges and terminating his employment as a correction officer for respondents. We conclude that the determination is supported by substantial evidence, i.e., “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” {300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]; see CPLR 7803 [4]; see generally Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230-231 [1974]). We further conclude that, in view of petitioner’s extensive disciplinary record, the penalty of terminating his employment is not “so disproportionate to the offense[s] as to be shocking to one’s sense of fairness,” and thus it does not constitute an abuse of discretion as a matter of law {Matter of Kelly v Safir, 96 NY2d 32, 38 [2001], rearg denied 96 NY2d 854 [2001]; see Matter of Seltzer v City of Rochester, 77 AD3d 1300, 1301 [2010]).
Present — Peradotto, J.P., Carni, Lindley, Curran and Troutman, JJ.